Citation Nr: 0308887	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  00-23 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for residuals of cold 
injury. 


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to June 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

The veteran has claimed various disorders are attributable to 
cold injuries he sustained while serving in combat in World 
War II, including arthritis of the knees and hips, heart 
disorder, and most recently, bilateral foot and hand 
disorders.  

Service medical records are entirely silent as to any 
frostbite diagnosis, or residuals of such a condition 
including, but not limited to, physical manifestations.  
Service records indicate that the veteran was assigned to the 
101st Airborne 506th Parachute Infantry Regiment.  He was 
awarded the European-African-Middle Eastern Campaign Medal 
and World War II Victory Medal.  His military occupational 
specialty was light mortar, crewman.  He was responsible for 
loading and firing a 60-millimeter mortar to place explosives 
upon enemy positions.   He was in the European Theater of 
Operations from March 1945 to June 1946, a period that 
included winter.  The foregoing is satisfactory evidence that 
the veteran sustained cold injuries in combat which is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
Collette v. Brown, 82 F.3d 389 (1996).  

VA treatment records and private medical records show no 
current disability of the hands and feet.  These records do 
show a current heart disorder and arthritis of the knees and 
right hip.  There is, however, no medical evidence that these 
disorders are residuals of cold injuries.  Accordingly, the 
Board considers that development of additional evidence would 
be helpful prior to rendering a decision on this appeal.  

The veteran has also claimed that he has endured bilateral 
knee pain since service from knee injuries he sustained in 
the performance of parachute jumps.  Service medical records 
show that the veteran injured his right knee on his fourth 
parachute jump in February 1945, although no residual right 
knee disorder was identified at his separation examination in 
June 1946.  The veteran is not entitled to the statutory 
presumption under 38 U.S.C.A. § 1154(b) that an injury 
occurred to his left knee as well, as there is no evidence 
that the veteran was a paratrooper during combat in World War 
II.  Indeed, the injury the veteran sustained to his right 
knee occurred prior to his deployment overseas.  
Nevertheless, private medical records show that x-rays of the 
knees revealed bilateral degenerative arthritis involving the 
medial compartment.  There is a medical opinion from Dr. 
N.M.B. that it is at least possible that "trauma to joints 
from that kind of activity can cause joint problems."  
Service connection may not be based on a resort to 
speculation or even remote possibility.  38 C.F.R. § 3.102.  
A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Accordingly, the Board considers that 
development of additional evidence would be helpful prior to 
rendering a decision on this appeal.  

The veteran is hereby notified that it is his responsibility 
to report for any examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims, the case is 
REMANDED to the RO for the following development:

1.  The RO should arrange for a VA cold 
injury protocol examination to determine 
the nature and extent of any residuals of 
cold exposure the veteran may now have.  
A complete medical history of asserted 
cold exposure should be recorded.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any disorder 
found on examination clearly and 
convincingly is not due to exposure to 
cold weather during World War II.  (The 
examiner should accept as fact that the 
veteran experienced cold injuries as he 
has related these events of combat.).  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

2.  The RO should arrange for an 
appropriate medical examination to 
ascertain the identity and etiology of 
any right knee disorder, left knee 
disorder, or bilateral knee disorder that 
may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether it is at least 
as likely as not that any knee disorder, 
right, left, or both, is causally or 
etiologically related to service or any 
incident thereof.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
expanded record.  Thereafter, the RO 
should readjudicate the issues of 
entitlement to service connection for a 
bilateral knee disorder and residuals of 
cold injury.  If the determination 
remains adverse to the veteran, he and 
his representative, if any, should be 
furnished a supplemental statement of the 
case and an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.


The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




